Citation Nr: 1431789	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  06-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to August 1966, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge in February 2009.  A copy of the hearing transcript is of record.

This case was most recently before the Board in May 2013, when the claim was remanded for additional procedural and evidentiary development.  A supplemental statement of the case was issued in April 2014, and the case is once again before the Board. 

This appeal was processed using the Virtual VA paperless claims processing system.  The Board has reviewed the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the knees and pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This issue will need to be addressed before the issue of TDIU is returned to the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that Veteran is 'unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.'  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

The Veteran is currently service-connected for a shell fragment wound to the left lower leg, severe with diabetic peripheral neuropathy, left lower extremity (30 percent disabling), residuals of a shell fragment wound to the right lower leg, moderate with diabetic peripheral neuropathy, right lower extremity (10 percent disabling), residuals of a shell fragment wound of the left thigh, moderate (10 percent disabling), and diabetes mellitus, type II (20 percent disabling).  

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, he may still be entitled to TDIU based on 38 C.F.R. §§ 4.l6 (b).  

In this context, a July 2013 VA examiner determined that the Veteran is unemployable from any job that requires prolonged standing because of pain that results in his injured thigh, foot and lower leg during prolonged standing and he is service-connected for the thigh, lower leg, and foot injuries resulting from a mine explosion during his Vietnam experience.  The Board notes that the Veteran worked on a loading dock ever since service.  See June 2014 Written Brief Presentation.  

In this regard, a March 2014 addendum opinion failed to include any information in the "medical opinion summary" section.  

This should be obtained (assuming any information was inputted into this section) while on Remand.  The Board simply wishes to insure that it is not missing any information pertinent to this claim. 

In sum, while the Veteran fails to meet the criteria for a schedular TDIU, the evidence of record indicates that he may be unemployable due to his service-connected lower extremity disabilities.  Here, the Board finds that, based on the July 2013 VA examiner's opinion as well as the credible contentions of the Veteran, the Veteran has provided sufficient evidence to warrant referral of his TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration. 

The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a clear copy of the March 2014 addendum VA medical opinion and associate with a claims file and/or make sure that the opinion in clearly indicated within virtual VA.   

2.  Refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b). 

3.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



